Citation Nr: 1718196	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected duodenal ulcer, status post vagotomy with pyloroplasty, with gastritis and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in New York, New York.   

In a February 2016 remand, the Board determined that the rating decision on appeal was an October 2007 rating decision.  However, pertinent evidence indicates that the Veteran, in fact, submitted a timely Notice of Disagreement (NOD) and appealed an earlier November 2006 rating decision, which denied an increased rating for service-connected ulcer condition.  

A timely and adequate NOD is one that is received by VA within one year after the date of notice of RO denial and expresses dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 7105.  Special wording is not required in any such NOD, as the notice must only be in terms which can be reasonably construed as disagreement with that specific determination.  38 C.F.R. § 20.201; Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  

Specifically, the Veteran submitted a July 2007 statement indicating that "the percent that was assigned for [his] ulcer condition, is not acceptable."  See July 2007 Correspondence.  The RO does not appear to have considered, or construed, it as a NOD.  Nevertheless, as this statement expresses the Veteran's dissatisfaction with the November 2006 denial and was received within a year of the notice of that rating decision, the Board construes it as a NOD for the denial of an increased rating for his service-connected ulcer condition.

The Board also acknowledges that the Veteran's June 2006 claim for an increased rating was filed within one year of the June 2005 rating decision that granted service connection for an ulcer condition at a noncompensable rating.  See June 2006 Statement in Support of Claim.  However, the Veteran explicitly stated that he was seeking an increase in his current service connected disabilities.  Consequently, he did not express his intent to disagree with the June 2005 rating decision.  Thus, the document does not otherwise meet the requirements under 38 C.F.R. § 20.201 and may not be construed as a NOD to the assigned rating decision.  Accordingly, the Board recognizes that the appeal period begins on June 7, 2005, the date VA received the claim for an increased rating (June 7, 2006), plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the February 2016 Board remand, this matter was remanded for a new VA examination and medical opinion.  Specifically, the Board asked that the AOJ schedule the Veteran for a relevant VA examination in which the examiner could opine as to whether the Veteran has an active or recurrent duodenal ulcer and as to whether his gastritis and GERD are residual conditions related to his previously diagnosed duodenal ulcer.  The Board further instructed that any currently diagnosed residuals must be evaluated under the appropriate diagnostic criteria.  

Consistent with the above remand, the RO obtained an April 2016 VA examination, with a December 2016 VA addendum opinion.  Ultimately, the examiner opined that the Veteran does indeed have an active, or recurrent, duodenal ulcer.  In addition, the examiner concluded that the Veteran's gastritis and GERD are manifestations of his chronic duodenal ulcer.  

Importantly, it appears that the RO singly evaluated the Veteran's disability under Diagnostic Code 7305 (which rates impairment resulting from duodenal ulcers).  See December 2016 Supplemental Statement of the Case (SSOC).  When evaluating this service-connected disability, however, the RO does not appear to have also considered Diagnostic 7307 (which evaluates impairment resulting from gastritis) and Diagnostic Code 7346 (which rates impairment resulting from GERD).  See 38 C.F.R. § 4.114.  

Moreover, the Board notes that the Veteran is also service-connected for a ventral abdominal wall hernia, which is rated under Diagnostic Code 7339.  To ensure that the symptomatology associated with the service-connected disability on appeal is appropriately distinguished from those symptoms associated with the service-connected ventral abdominal wall hernia, and thus to avoid any overlapping symptomatology such that an accurate rating for the Veteran's service-connected ulcer condition can be assigned without pyramiding, the Board finds that another VA examination is warranted.  38 C.F.R. §§ 4.14, 4.25(b) (2016); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, the case is REMANDED for the following action: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA and private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the severity of his service-connected duodenal ulcer, status post vagotomy with pyloroplasty, with gastritis and GERD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of those materials in any report generated as a result of this remand.

The examiner is asked to identify and discuss all symptoms associated with the Veteran's duodenal ulcer, status post vagotomy with pyloroplasty, with gastritis and GERD.  If possible, the examiner should identify and distinguish any and all symptoms associated with this service-connected disability from the symptoms or manifestations of the Veteran's service-connected ventral abdominal wall hernia.  

After determining which symptoms are attributable to the Veteran's service-connected duodenal ulcer, status post vagotomy with pyloroplasty, with gastritis and GERD and which symptoms are associated with his service-connected ventral abdominal wall hernia, the examiner should discuss the severity and the frequency of only those symptoms associated with the service-connected duodenal ulcer, status post vagotomy with pyloroplasty, with gastritis and GERD.  

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given appropriate time to respond.  Thereafter, the appeal must be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

